Citation Nr: 1122848	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  96-39 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus to include as due to Agent Orange exposure.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.

This matter originally comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran appealed the Board's August 2007 decision denying the Veteran's claims of entitlement to service connection for diabetes mellitus and tinnitus to the United States Court of Appeals for Veterans Claims (Court).  In September 2008, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion to Remand.  In a September 2008 Order, the Court granted the motion, vacated the portion of the Board's August 2007 decision that denied entitlement to service connection for diabetes mellitus and tinnitus and remanded the matter to the Board for action consistent with the Joint Motion.

In December 2009, the Board remanded the service connection claims for tinnitus and diabetes to the RO to notify the Veteran that his service treatment records are missing and to inform him of alternative evidence that may assist in substantiating his claims.  After accomplishing the requested actions to the extent possible, the RO continued the denial of each claim (as reflected in the February 2011 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

The Veteran appealed the Board's December 2009 decision denying the Veteran's claim of entitlement to service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion to Remand.  In a December 2010 Order, the Court granted the motion, vacated the portion of the Board's December 2009 decision that denied entitlement to service connection for PTSD and remanded the matter to the Board for action consistent with the Joint Motion.
The Board observes that in response to the Board's letter dated in March 2011 with respect to the December 2010 Joint Motion for the service connection claim for PTSD, the Veteran submitted additional evidence in the form of two discs.  One disc contains magnetic resonance imaging of the Veteran's brain from the Loma Linda VA Medical Center.  The Board printed copies of the evidence on the disc and associated it with the record.  The other disc contained a copy of the Veteran's claims file from the Court of Veterans Appeals.  As this evidence is already in claims file, it would be redundant for the Board to print a copy of said disc.  The Board finds that the additional evidence that has not been considered by the RO is not pertinent to the service connection claims for tinnitus or diabetes that Board will adjudicate below.  See 38 C.F.R. § 20.1304 (2010). 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's tinnitus is not related to active military service 

2.  The evidence of record shows that the Veteran did not serve in the Republic of Vietnam with conditions of service involving duty or visitation in Vietnam and the evidence does not indicate that he was exposed to herbicide agents.

3.  The evidence of record does not indicate that the Veteran's currently diagnosed diabetes mellitus was incurred in military service, was incurred to compensable degree within one year of discharge from service or is otherwise related to active military service.





CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  Diabetes mellitus was not incurred in or aggravated by active military service, and it may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that an October 2002 letter satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claims for diabetes and tinnitus.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  

The Board observes that the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claims, however, such error is harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to these claimed disorders.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's July 1973 enlistment examination, service treatment records from August 1973 to December 1973, service personnel records, disability records from the Social Security Administration, VA treatment records and private treatment records.

The Veteran was not provided with a VA examination for his diabetes and tinnitus claims.  VA has a duty to provide a VA examination when the record lacks evidence to decide a claimant's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 U.S.C.A. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is no credible evidence that the Veteran had diabetes or tinnitus in service.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (holding that VA was not required to provide a medical examination when there is not credible evidence of an event, injury or disease in service).  Furthermore, there is no credible evidence that the Veteran's current diabetes and/or tinnitus may be associated with military service.  Accordingly, VA is not required to provide the Veteran with a VA examination in conjunction with his service connection claims for diabetes and tinnitus.

The Board recognizes that the record does not contain all of the Veteran's service treatment records.  In November 1998, the Veteran submitted service treatment records from August 1973 to December 1973 that he received from the National Personnel Records Center (NPRC) in St. Louis, Missouri.  He also requested that the RO provide him with a copy of his service treatment records from 1974 to 1976 as the NPRC informed him that the RO was in possession of these records.  In August 2007, the RO requested all missing service treatment records for the Veteran and all available service personnel records.  The RO was informed that all of the Veteran's service treatment records were mailed to the Los Angeles RO in January1984.  The RO received the Veteran's service personnel records in September 2008.  

It appears that VA has misplaced the Veteran's service treatment records.  In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the Veteran.  As noted above, the RO attempted to obtain his outstanding service records in August 2007.  In October 2010, the AMC contacted the Los Angeles RO to search their office for the missing service treatment records noting that the NPRC informed them that the records were furnished to Los Angeles RO.  The Los Angeles RO emailed the AMC noting that the RO conducted a thorough search of the mail room, files and search bin and they were unable to locate any service treatment records.  In October 2010, the AMC determined that all efforts to obtain the records have been exhausted and any further attempts would be futile.  The AMC sent the Veteran a letter in October 2010 informing him that they were unable to obtain his service treatment records at the records management center or the Los Angeles RO.  The Veteran was notified that he should send any service treatment records in his possession to the AMC and if he knows the location of the records to inform them.  The letter also provided the Veteran with a list of alternative evidence he can submit to support his claim.  

In addition, as noted in the Introduction, these issues were previously remanded in December 2009 in order to attempt to obtain the Veteran's service treatment records.  As documented in detail above, VA attempted to obtain the Veteran's missing service treatment records and after determining that any further search would be futile, the Veteran received notification of the efforts made to obtain the records and alternative sources of evidence.  Accordingly, the Board finds that there has been substantial compliance with the December 2009 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the record contains the Veteran's statements in support of his claim.  The Board has carefully reviewed such statements and it concludes that he has not identified further relevant available evidence not already of record.  There is no other indication in the record that there are additional relevant records that are available that are not associated with the claims file.  

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.


II.  Merits of the Claims for Service Connection
Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

Tinnitus

The veteran seeks service connection for tinnitus, together with vertigo and earaches.  He contends that he was exposed to noise while in service due to working with explosives.  

The Board notes that the medical evidence of record establishes that the Veteran currently has tinnitus.  In this regard, a June 2004 private treatment record shows the Veteran has a current diagnosis of tinnitus.  Additionally, the Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran is competent to testify as to the presence of tinnitus); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran contends that he injured his ears in military service due to loud noise from working with explosives.  He indicated that he had service in wartime situations in Vietnam that exposed him to loud explosions.  See January 2001 VA treatment record and August 2004 notice of disagreement.  The Board observes that the Veteran's service personnel records show that the Veteran did not serve in Vietnam.  The only overseas military service the Veteran engaged in was in Germany.  The National Personnel Records Center and the Veteran's service personnel records reflect his military occupational specialty was as a motor transport operator, which is consistent with other statements made by the Veteran.  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service. 38 U.S.C.A. § 1154(a).  In this case, working with explosives is not consistent with duties as a motor transport operator.  Thus, the Board finds that the Veteran's history of in-service acoustic trauma is not credible.  

Unfortunately, most of the Veteran's service treatment records are unavailable and therefore there is no evidence of any complaints of or treatment for tinnitus during active military service.  The first documented evidence of tinnitus is in a November 1993 private treatment record where the Veteran reported a history of tinnitus.  See Charles v. Principi, 16 Vet. App. at 374-75.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the record does not contain any opinion from a medical professional indicating that the Veteran's tinnitus is related to active military service.  

A January 2001VA treatment record reveals that the Veteran reported that he had ringing in his ears since 1976 during service.  The Veteran is competent to present evidence of ringing in his ears and continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. at 374-75 ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Therefore, the Veteran's statement that tinnitus began during service and has continued ever since is competent evidence tending to show chronicity and continuity.  

However, the Veteran's statements are subject to a Board analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  The Board notes that the Veteran's statements documented in the January 2001 VA treatment record are inconsistent with the other evidence of record.  In an April 1991 medical record the Veteran denied having tinnitus.  A July 1994 letter from an otolaryngologist noted that the Veteran reported a history of hearing loss, tinnitus, and vertigo after a skull fracture in 1987.  A June 2004 private treatment record shows that the Veteran reported high-pitch tinnitus with an onset over the past several years.  Thus, the Veteran's own lay statements are inconsistent with his statement that he had a continuity of tinnitus symptoms since military service. 

Furthermore, the medical evidence of record also contradicts the Veteran's assertion of continuity of symptomatology.  In this regard, a January 1984 VA examination report indicates that the Veteran's ears were evaluated as normal.  A March 1994 private treatment record shows that the Veteran reported a history of post- traumatic seizures and tinnitus.  The treating neurologist diagnosed the Veteran with post-traumatic seizure disorder.  In July 1994, an otolaryngologist indicated the Veteran's tinnitus was due to a 1987 head trauma or multiple medications.  A medical record from a VA ear, nose, and throat clinic in August 1999 shows that the Veteran was negative for vertigo and tinnitus.  A private treatment record dated in 2001 indicates that the Veteran's vertigo was due to old brain infarctions.  

In sum, the evidence shows that the Veteran first manifested tinnitus in the early 1990s, which is more than 15 years after service.  Furthermore, some of the claimed symptoms (such as tinnitus and vertigo) have been attributed to a post-service head injury.  There is no credible evidence suggesting that any current tinnitus is related to active military service.  Therefore, the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for tinnitus is not warranted.

Diabetes Mellitus

The Veteran claims that his diabetes mellitus is related to active military service to include as due to herbicide exposure.  

With respect to the Veteran's assertion that his diabetes is due to herbicide exposure, the Veteran must show the following in order to establish presumptive service connection for a disease associated with exposure to herbicide agents: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specific time period prescribed in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  Type II diabetes mellitus is listed as one of the diseases associated with herbicide exposure for purposes of the presumption.  38 C.F.R. § 3.309(e).

In assessing the Veteran's service connection claim for diabetes, the Board must first determine whether the veteran currently has the claimed disability.  A June 2008 VA treatment record shows that the Veteran has a current diagnosis of diabetes mellitus.  Thus, the Board finds that the medical evidence shows that the Veteran has a current diagnosis of the claimed disorder.  

Nonetheless, the Veteran's service personnel records and DD Form 214 do not show that the Veteran served in Vietnam under 38 C.F.R. § 3.307(a)(6)(iii).  The service personnel records reveal that the Veteran had no service remotely near the Republic of Vietnam during the Vietnam War.  Even though the Veteran wrote in an August 2004 notice of disagreement that he served in Vietnam, service personnel records indicate that he did not serve in the Republic of Vietnam during the Vietnam War.  The National Personnel Records Center and the Veteran's service personnel records reflect duties as a motor transport operator and the only overseas service was in Germany.  Based on the foregoing, the evidence of record does not support the Veteran's contentions that he served in the Republic of Vietnam.  

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Thus, the fact that the Veteran may not meet the requirements of a presumptive regulation does not preclude him from establishing, in the alternative, service connection by way of proof of actual direct causation.

After a careful review of the record, the Board finds that the medical records do not show that the veteran incurred diabetes during service or incurred diabetes to compensable degree within the first year of discharge from service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  Unfortunately, as discussed above, most of the Veteran's service treatment records are unavailable.  Thus, there is no evidence in the claims file that the Veteran was diagnosed with or treated for diabetes during active military service.  Furthermore, the evidence of record does not show that the Veteran was diagnosed with diabetes within one year from discharge from military service.  In this regard, the first medical evidence of a diagnosis of diabetes was in May 1994, approximately 18 years after discharge from military service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   The Board also finds it persuasive that the record does not contain any opinion by a medical specialist asserting that the Veteran's current diabetes is related to military service.  Accordingly, the Board finds that there is no indication that the Veteran was diagnosed with diabetes in service or incurred diabetes in service.  

The Board notes that the Veteran contends that his diabetes is related to active military service. Lay persons can provide an account of observable symptoms.  Caldwell, 1 Vet. App. at 469.  However, lay assertions regarding medical matters such as an opinion whether the Veteran's diabetes was incurred in service, was incurred to a compensable degree within the presumptive period or that he had symptoms of diabetes in service have no probative value because lay persons are not competent to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.19 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current diagnosis of diabetes and military service.  

In sum, the Board concludes that the Veteran's current diabetes mellitus was first manifested many years after service and is not related to his active service or to any aspect of that service.  Therefore, the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for diabetes is not warranted.


ORDER

1.  Entitlement to service connection tinnitus is denied.

2.  Entitlement to service connection for diabetes mellitus to include as due to Agent Orange exposure is denied.



REMAND

The Board notes that it previously remanded the Veteran's claim for the RO to adjudicate the issue of entitlement to service connection for PTSD as a claim to reopen.  However, the RO associated with the record the Veteran's service personnel records that were not available during the original adjudication of the claim.  Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that existed and had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim, not withstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  As the additional service personnel records associated with the claims file relate to the claimed in-service stressor, it is considered relevant evidence.  Thus, the Veteran's claim should be treated as an original service connection claim without requiring the submission of new and material evidence.  

With respect to the Veteran's service connection claim for PTSD, the Veteran asserted that in 1974 he was hospitalized in Fort Carson, Colorado after he rolled his jeep during field maneuvers and in 1975 he was hospitalized in Frankfurt, Germany for two weeks after being severely beaten and robbed.  See February 1999 statement and November 2002 statement in support of claim.  In December 2002, the RO requested any clinical records from the Army hospital in Frankfurt, Germany from January 1974 through December 1974 and from the Army Hospital in Fort Carson, Colorado from January 1973 through December 1973.  Thus, the RO requested medical records for the incorrect dates.  

The December 2010 Joint Motion determined that VA failed to comply with the duty to assist and a remand is necessary to allow VA to make reasonable efforts to obtain the Veteran's records of hospitalization from Fort Carson, Colorado in 1974 and from Frankfurt, Germany in 1975.  The Joint Motion also emphasized that after completion of such efforts, VA must determine whether it must provide the Veteran with a medical examination in order to comply with the duty to assist. 


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain any service clinical records from the Army Hospital in Fort Carson, Colorado for 1974 and from the Army Hospital in Frankfurt, Germany for 1975.  If those records are not available, the RO should attempt to obtain the records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claims and a notice that the Veteran is ultimately responsible for providing the evidence.  

2. Thereafter, if the evidence of record supports the Veteran's claimed in-service stressor(s), schedule the Veteran for a VA psychological examination.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner should offer an opinion as to whether any psychiatric disorders found on examination are at least as likely as not (i.e., a fifty percent or greater probability), related to the Veteran's active military service to include any verified in-service stressor(s).  The examiner should provide a complete rationale for all conclusions reached.  

3. Upon completion of the foregoing and any other development deemed necessary, the RO should readjudicate the Veteran's claim of entitlement to service connection for PTSD based on the entire evidence of record.  If the benefits sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


